Citation Nr: 1545826	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2012 for the 10 percent disability rating (or evaluation) for amputation of the right middle finger, distal phalanx, postoperative (or the right middle finger amputation disability).

2.  Entitlement to an effective date earlier than January 23, 2012 for service connection for a painful, residual right middle finger surgical scar, including whether there was clear and unmistakable error (CUE) in the December 1973 rating decision.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to November 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of an effective date earlier than January 23, 2012 for the grant of service connection for a painful, residual right middle finger surgical scar, including the question of whether there was CUE in the December 1973 rating decision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1973 rating decision granted service connection for amputation of the right middle finger, distal phalanx, postoperative with a 0 percent rating effective from November 5, 1973. 
 
2.  On January 23, 2012, the Veteran filed an informal claim for an increased rating for the service-connected right middle finger amputation disability.
 
3.  The distal phalanx of the right middle finger was amputated.

4.  There was no right middle finger amputation at the proximal interphalangeal joint or proximal thereto.





CONCLUSIONS OF LAW

1.  An informal claim for an increased rating for the right middle finger amputation disability was received on January 23, 2012.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o) (2015).
 
2.  The criteria for an effective date earlier than January 23, 2012 for a 10 percent rating for right middle finger amputation disability have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The current appeal is for an earlier effective date for the assignment of a disability rating of 10 percent for the service-connected right middle finger amputation of the distal phalanx, post-operative disability.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the record, and the undisputed facts of the case.  As explained below, the earliest possible effective date has already been granted, that is, the date of receipt of the informal increased rating claim on January 23, 2012.  See 38 C.F.R. § 3.157(a), (b)(1) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).
	
Earlier Effective Date for an Increased Disability Rating for Finger Amputation

The Veteran contends that an effective date earlier than January 23, 2012 should be assigned for a disability rating of 10 percent for the service-connected right (dominant) middle finger amputation disability.  On the July 2013 Notice of Disagreement, the Veteran asserts that the 10 percent rating for the service-connected right middle finger amputation disability should be effective as of November 5, 1973 (i.e., the day after service separation) because the disability then met the 10 percent rating criteria (i.e., demonstrated amputation of the middle finger at the proximal interphalangeal joint or proximal thereto).  On the March 2014 VA Form 9, the Veteran alternatively contends that the effective date for the right middle finger amputation disability should be August 26, 2002, the date that revisions to the rating criteria pertaining to ankylosis and limitation of motion of the fingers became effective.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).

Historically, the Veteran filed an original claim for service connection for right middle finger amputation of the distal tip on November 14, 1973.  In a December 1973 rating decision, the RO granted service connection for right middle finger amputation of the distal phalanx, post-operative with a 0 percent rating effective from November 5, 1973 (the day after service separation).  After being provided with notice of the decision and his appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b) (2015).  As such, the December 1973 rating decision became final.  38 U.S.C.A. 
§ 7105(b) (West 2014); 38 C.F.R. § 3.104 (2015). 

Because the December 1973 rating decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the VA Form 21-4138 dated January 23, 2012 constituted the earliest informal claim for an increased disability rating for the service-connected right middle finger amputation disability.  This was the earliest communication received after the final December 1973 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected right middle finger amputation disability.   

The Board next finds that there is no evidence for which it is factually ascertainable that the criteria for a 10 percent rating under Diagnostic Code (DC) 5154 for the right middle finger amputation disability are met.  Under DC 5154, an amputation of the major or minor middle finger, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent evaluation.  Amputation of the major or minor long finger with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5154.  The Note to the rating criteria for single finger amputations reads that the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence shows amputation of the right distal phalanx, which is not the proximal interphalangeal joint or proximal thereto; therefore, the criteria for a 10 percent rating under DC 5154 for the right middle finger amputation disability are not met.  See August 1973 service separation examination report (noting a traumatic amputation of the distal right phalanx of the middle finger); see also April 2012 VA examination report (noting that the Veteran was missing the distal end of the right middle finger).  Notwithstanding the Veteran's recent general contention that the right middle finger amputation disability meets the criteria for a 10 percent rating (i.e., that there was amputation at the proximal interphalangeal joint or proximal thereto) under DC 5154, there is no evidence that supports this contention for higher rating. The lay and medical evidence contemporaneous to service documenting a traumatic amputation of the distal phalanx of the right middle finger, for example, the November 1973 VA Form 21-526 filed by the Veteran seeks disability benefits for amputation of the tip of the middle finger for the right hand, and the April 2012 VA examination report notes that the distal end of the right middle finger had been amputated.  

The April 2012 VA examination report notes that there was ankylosis of the distal interphalangeal joint of the right long finger because the amputation was just distal to the distal interphalangeal joint of the right long finger and the Veteran lacked flexion with ankylosis of that joint; however, as stated above, the Note to the single finger amputations rating criteria reads that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  (emphasis added).  38 C.F.R. § 4.71a.  Thus, a 10 percent rating for the right middle finger amputation disability may not be awarded under an alternate diagnostic code (i.e., DC 5226 for ankylosis of the long finger, which provides for a maximum 10 percent rating for unfavorable or favorable ankylosis of the major or minor long finger).  

Based on the above, the Board finds that the evidence of record reveals that an informal claim for an increased rating for the right middle finger amputation disability was received on January 23, 2012; however, because the criteria for a 10 percent rating under DC 5154 for the right middle finger amputation disability have not been met (notwithstanding that somehow a 10 percent rating was in fact assigned), it is not factually ascertainable that the criteria for a 10 percent rating under DC 5154 have been met so that entitlement to the 10 percent rating ever arose.  Nonetheless, the RO granted a 10 percent rating under DC 5154 for the right middle finger amputation disability effective from January 23, 2012, and the Board will not disturb the grant of benefits.  Because entitlement to the benefit (i.e., the 10 percent rating under DC 5154) did not arise, an effective date earlier than the January 23, 2012 claim for the 10 percent rating under DC 5154 for the right middle finger amputation disability is not legally permissible, and the appeal must be denied.       


ORDER

An effective date earlier than January 23, 2012 for a 10 percent rating for right middle finger amputation of the distal phalanx, post-operative, is denied.


REMAND

Earlier Effective Date for Service Connection of the Painful, Residual Scar 

In November 2012, the RO, in pertinent part, granted a 10 percent rating under 
DC 7804 for a painful, residual right middle finger surgical scar.  In June 2013, the Veteran notified VA that he had the scar disability since service and felt that service connection and the 10 percent rating for the residual scar should be made effective from November 5, 1973, the day after service separation.  See June 2013 VA Form 27-0820.  The Board construes the June 2013 statement as a Notice of Disagreement.    

As the June 2013 Notice of Disagreement regarding the above-listed issue was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. 
§ 7105 (West 2014).  Because a timely NOD has been submitted for the issue, a remand is required in order to provide the Veteran with a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the issue of entitlement to an effective date earlier than January 23, 2012 for service connection for a painful, residual right middle finger surgical scar, including the question of whether there was CUE in the December 1973 rating decision, is REMANDED for the following action:

Send the Veteran a SOC on the issue of an effective date earlier than January 23, 2012 for service connection for a painful, residual right middle finger surgical scar, including whether there was CUE in the December 1973 rating decision, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, return the issue to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


